TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2020



                                     NO. 03-20-00219-CV


                                        N. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on March 11, 2020. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.